DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant has recited “a main shaft” in line 5 of the claim as amended on 06/21/2019.  This would appear to be an error as claim 1 already recites “a main shaft of the wind turbine” in the final two lines of the claim.  Claim 4 should be amended to recite “the main shaft” to overcome this issue of clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0018269 (“Moser”).
Regarding claim 1, Moser discloses:
A generator module applicable to a wind turbine (e.g., FIG 5b), comprising: 
a generator unit (40a) comprising a rotor and a stator (para. [0064]), the rotor being rotatably fitted with the stator (implied; generator is connected to a rotary power source, thus Moser implies that the rotor is rotatably fitted with the stator); and
a generator rotating shaft (unlabeled shaft extending from generator 40a), wherein one end of the generator rotating shaft is connected to the rotor (pulley drives the shaft and the shaft drives the generator, thus the shaft must be connected to the rotor), the generator rotating shaft is provided with a belt pulley (38), and the belt 

	Moser does not explicitly disclose “a generator module housing” or the stator being “fixed in the generator module housing.”  Such an arrangement would, however, be understood as present within the implicit or implied disclosure of Moser.  As disclosed, element 40a of FIG 5b depicts a rotary generator, shown as a “black box.”  This indicates a genericity of the element, implying that any number of generators may utilized therein, so long as they are rotary generators.  It is abundantly well-known in the art to provide a housing around the components of a generator for a number of reasons, including but not limited to: shielding the stator from undesirable electrical interference; protecting nearby persons and objects from coming in contact with the potentially dangerous electric components of the generator; or protecting the internal generator components from the elements of nature.  The suitability and use of a known material or element for an art recognized intended purpose has been found to not patentably distinguish over the prior art.  See MPEP §2144.07.

Furthermore, the phrase “fixed in the generator module housing” only requires the stator not be movable with respect to the housing; since Moser does not disclose the stator being removed from or movable with respect to the generator as a whole (and thus the housing), it may reasonably inferred that Moser teaches the stator being “fixed in the generator module housing.”  


Regarding claim 2, Moser discloses the limitations as set forth in claim 1 and further discloses the generator rotating shaft being configured to extend to an outside of the generator module housing, and the belt pulley being provided at a portion of the generator rotating shaft that extends to the outside (see FIG 5b).
Regarding claim 3, Moser discloses the limitations as set forth in claim 1 and further discloses an embodiment wherein the generator rotating shaft is provided with a plurality of belt pulleys spaced apart from one another in an axial direction (see FIG 15b).  It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the embodiment of FIG 5b to include a plurality of belt pulleys spaced apart from one another in an axial direction, as taught and shown in FIG 15b, for the purposes of providing redundancy (as taught by Moser in para. [0079]).
Regarding claim 4, Moser discloses the limitations as set forth in claim 1 and further discloses a wind turbine (title, FIG 5b) comprising: a tower (20); a nacelle arranged at a top of the tower (26); a hub on which a blade is mounted (hub 30, blades 32); [the] main shaft [of the wind turbine] being connected to the hub (see FIG 5b, main shaft 28 connected to hub 30), and another end of the main shaft extending to an inside of the nacelle (see FIG 5b, main shaft 28 connected to hub 30; shaft extends inside nacelle as shown); wherein the wind turbine comprises the generator module according to claim 1 (see FIG 5b, rejection of claim 1 above), 
Regarding claim 5, Moser discloses the limitations as set forth in claim 4 and further discloses a plurality of driving belt pulleys being provided on the main shaft (FIG 15b), but does not explicitly disclose a plurality of generator modules.  Examiner notes that Moser teaches the importance of redundancy in paragraph [0079].  Provision of an additional generator for redundancy would have the expected and obvious result of providing a means for generating electric power should a generator experience a fault or failure.  The courts have previously held that “mere duplication of parts has not patentable significance unless a new and unexpected result is produced” (emphasis added).  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill to provide at least an additional generator within the wind turbine for the purposes of providing redundancy in the event of a fault or failure of a generator.  
Regarding claim 7, Moser discloses the limitations as set forth in claim 4 and further discloses the main shaft and the generator rotating shaft being arranged in parallel in an up-and-down direction (see FIG 5b).
Regarding claim 9, Moser discloses the limitations as set forth in claim 4 and further discloses the generator rotating shaft being provided with a plurality of belt pulleys spaced apart from one another in an axial direction (see FIG 15b).  It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the embodiment of FIG 5b 
Regarding claim 10, Moser discloses the limitations as set forth in claim 9 and further discloses each of the being in contact with one corresponding transmission belt, respectively (see FIG 15b).
Regarding claim 11, Moser discloses the limitations as set forth in claim 4 and further discloses the main shaft being provided with a plurality of driving belt pulleys, each of the driving belt pulleys being in contact with one corresponding transmission belt, respectively (see FIG 15b).  It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify the embodiment of FIG 5b to include a plurality of driving belt pulleys spaced apart from one another in an axial direction, as taught and shown in FIG 15b, for the purposes of providing redundancy (as taught by Moser in para. [0079]).
Regarding claim 12, Moser discloses the limitations as set forth in claim 4 and further discloses the transmission belt being a tooth belt (see FIG 22).
Regarding claim 13, Moser discloses the limitations as set forth in claim 4 and further discloses a diameter of the driving belt puling greater than a diameter of the belt pulley (see FIG 23).
Regarding claim 14, Moser discloses the limitations as set forth in claim 4 and further discloses the transmission belt comprising a tensioning mechanism (see FIGS 18-20).
Regarding claim 15, Moser discloses the limitations as set forth in claim 14 and further discloses the tensioning mechanism being a mechanical tensioning mechanism comprising: a e.g., FIG 18:128); a bracket configured to support the roller (unlabeled bracket, FIG 18); and a driving member configured to apply a force to the bracket to allow the bracket to move in a direction for pressing the transmission belt or in an opposite direction.
Moser does not explicitly disclose the presence of “two bearing support seats configured to support a rotating shaft of the roller at two sides of the roller, respectively” or “elastic members configured to apply elastic forces to the two bearing support seats in a direction opposite to the moving direction of the two bearing support seats.”
With respect to the “two bearing support seats,” Examiner finds that the scope of the recited limitation includes standard bearings located at either end of the roller and placed within the bracket shown by Moser.  The purposes and uses for bearings is well-known in the art.  
With respect to the “elastic members configured to apply elastic forces to the two bearing support seats,” Examiner finds that the scope of the recited limitation includes rubber gaskets (or the like) to be placed between the bearing support seats and the bracket for the purposes of damping vibrations.  It is well-known in the art to utilize “elastic” components to damp vibrations in mechanical components.
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Moser by providing a bearing surrounded by a rubber gasket (or the like) at either end of the roller for the well-known and well-understood purposes of reducing rotational friction between adjacent components, in this .
Claims 1, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0017867 (“Tjensvoll”).
Regarding claim 1, Tjensvoll discloses:
A generator module applicable to a wind turbine (e.g., FIGS 2-7), comprising: 
a generator unit (30, 31) comprising a rotor and a stator (implicit to an electrical power generator), the rotor being rotatably fitted with the stator (implied; generator is connected to a rotary power source, thus Tjensvoll implies that the rotor is rotatably fitted with the stator); and
a generator rotating shaft (32, 33), wherein one end of the generator rotating shaft is connected to the rotor (pulley drives the shaft and the shaft drives the generator, thus the shaft must be connected to the rotor), the generator rotating shaft is provided with a belt pulley (unlabeled ends of shafts 32, 33), and the belt pulley is configured to be connected to a main shaft (main shaft 3) of the wind turbine by a transmission belt (belt pulleys connected to main shaft through transmission elements depicted in FIG 5).

	Tjensvoll does not explicitly disclose “a generator module housing” or the stator being “fixed in the generator module housing.”  Such an arrangement would, however, be understood as present within the implicit or implied disclosure of Tjensvoll.  As disclosed, elements 30 and 31 depict a rotary generator, but the disclosure does not specify components 

Furthermore, the phrase “fixed in the generator module housing” only requires the stator not be movable with respect to the housing; since Tjensvoll does not disclose the stator being removed from or movable with respect to the generator as a whole (and thus the housing), it may reasonably inferred that Tjensvoll teaches the stator being “fixed in the generator module housing.”  

In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art to explicitly include a generator housing on the generator module for at least one of the above-specified purposes because the modification is nothing more than application of an art recognized suitable component being used for its intended purpose.
Regarding claim 4, Tjensvoll discloses the limitations as set forth in claim 1 and further discloses a wind turbine (title, FIG 5) comprising: a tower (para. [0032, tower 11); a nacelle e.g., FIG 2); a hub on which a blade is mounted (para. [0011]); [the] main shaft [of the wind turbine] being connected to the hub (see FIG 5), and another end of the main shaft extending to an inside of the nacelle (see FIG 5, main shaft extends inside nacelle as shown); wherein the wind turbine comprises the generator module according to claim 1 (see FIG 5, rejection of claim 1 above), the generator module is mounted inside the nacelle, the main shaft is provided with a driving belt pulley (21), and the driving belt pulley is connected to the belt pulley (unlabeled ends of generator shaft) via the transmission belt (27, which is connected to pulleys 25, 26, which are in turn connected to generators via belts 34, 35), to drive the generator rotating shaft to rotate (paras. [0034-45]).
Tjensvoll does not explicitly disclose the driving belt being directly connect to the belt pulleys.  This differs from the prior art as a matter of transmission gearing.  The main shaft of the instant application does not directly drive the generator, but instead does so through a pulley mechanism which may (or may not) alter the speed of the transmitted mechanical power.  Both transmissions serve the purpose of transmitting power to the generator from the rotor, and both may or may not alter the speed of the transmitted mechanical power depending upon the specific configuration of the requisite pulley wheels and number thereof.  As such, Examiner finds that both transmission systems constitute art recognized equivalents used for the same purpose, said purpose being the transmission of mechanical power.  
As both transmissions are equivalent, Examiner finds that one of ordinary skill in the art would find it obvious to modify Tjensvoll to utilize a pulley transmission wherein the driving pulley is directly connected to the generator pulley because such a configuration is an art recognized equivalent to the transmission disclosed by the reference.
Regarding claim 8, Tjensvoll discloses the limitations as set forth in claim 4 and further discloses the generator module(s) being mounted “at a top of the nacelle” because “a top” does not inherently require the top to be “an uppermost surface.”  Broadly interpreted, the generator modules are not on the bottom of the nacelle, thus they are mounted at “a top” portion of the nacelle, thus falling within the broad scope of the limitation.  Tjensvoll further discloses “an upper surface of the nacelle is provided with a mounting block configured for mounting the generator module.”  As with “a top,” the limitation “an upper surface” does not inherently mean “an uppermost surface” and thus any surface which is not the bottom-most surface is “an upper surface.”  As may be seen in FIG 5, each generator incorporates a rectangular base which may be interpreted as “a mounting block configured for mounting the generator module.”  As said mounting block must connect to the nacelle, it may be interpreted as “the nacelle is provided” with said mountain block.  In view of the foregoing, Examiner finds that Tjensvoll discloses each and every limitation of claim 8.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.
Claim 6 recites the generator module being mounted at a top of the nacelle and the top of the nacelle having an opening through which the transmission belt may pass.  This implicitly 
Claim 16 recites a tensioning mechanism that adjusts the entire generator vertically to apply tension to the transmission belt.  Examiner found no teaching of such a system with in the prior art, and there is no apparent motivation to modify either the Moser or Tjensvoll references to utilize such a configuration.  As a result, claim 16 distinguishes over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those documents cited, but not relied upon or discussed above, generally relate to wind turbines utilizing belt driven transmission systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832